DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (Japanese Patent Application Publication # JP2016-100048A).
Regarding Claim 1, Yamada discloses a tubular braided wire (i.e. braided wire 1 which is composed of element wires/strands 10 woven into a cylindrical shape) having a plurality of braided strands (element wires/strands 10), wherein the strands each include a strand main body (i.e. aluminum wire 101) constituted by an aluminum wire or an aluminum alloy wire, and 
a fretting-corrosion suppression coating (i.e. a Ni plating film 102, a Ni plating film 103, and an Sn plating film 104) covering an outer circumferential surface of the strand main body (Fig. 1 & 2; Abstract; Paragraphs 0005-0032). In order to protect the aluminum wire 101 from corrosion, multiple films of nickel and tin are formed concentrically around the wire. 

Regarding Claim 2, Yamada discloses that the fretting-corrosion suppression coating (i.e. a Ni plating film 102, a Ni plating film 103, and an Sn plating film 104) is a chemical conversion coating (i.e. plating films) or an alumite coating (Fig. 1 & 2; Abstract; Paragraphs 0005-0032). The plating films are sequentially laminated on the surface of the aluminum wire and can function as sacrificial materials which effectively provide corrosion protection for the wire by being chemically converted through corrosion. 
Regarding Claim 8, Yamada discloses the braided wire according to claim 1, which is to be used in a vehicle (i.e. automobile) (Paragraph 0002 & 0023).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “the braided wire according to claim 1, which is to be used in a vehicle” does not distinguish the present invention over the prior art of Yamada who teaches the structure as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Japanese Patent Application Publication # JP2016-100048A).
Regarding Claim 7, Yamada does not explicitly disclose that an aluminum alloy constituting the aluminum alloy wire has a tensile strength of 200 MPa or more, and has an electrical conductivity of 50% IACS or more.  
Yamada is silent on the specific aluminum alloy used in the braided wire. However, it well known in the art that aluminum is alloyed with other metals in order to improve its tensile strength and there are plenty of industry-standard aluminum alloys that have tensile strengths of 200 MPa or more such as AA2011, AA5083, AA5251, AA5754, AA6262, AA7075, etc. Furthermore, aluminum is known to have an electrical conductivity of 61% IACS and it would be a simple matter of design choice to select an aluminum alloy with an electrical conductivity of 50% IACS or more. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an aluminum alloy constituting the aluminum alloy wire that has a tensile strength of 200 MPa or more and has an electrical conductivity of 50% IACS or more, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It has also been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Japanese Patent Application Publication # JP2016-100048A) in view of Seiji et al. (Chinese Patent Application Publication # CN101184867A).
Regarding Claim 3, Yamada does not explicitly disclose that the chemical conversion coating is a Cr-containing coating, a Zr-containing coating, or a Ti-containing coating.  
Seiji teaches that the chemical conversion coating (i.e. chemical conversion film) is a Cr-containing coating, a Zr-containing coating, or a Ti-containing coating (Abstract; Paragraphs 0002-0006, 0014-0024, 0057-0059, 0063, 0065, 0068, 0071, 0075, 0085-0087, 0096, 0112, 0287-0289).
Seiji teaches that it is well known in the art of corrosion resistance treatments for metal surfaces made of aluminum or aluminum alloy to use a chemical conversion coating which contains Cr, Zr, and/or Ti. Seiji teaches a chemical conversion liquid treatment for metal materials which contains a water-soluble trivalent chromium compound, a water-soluble titanium compound, and a water-soluble zirconium compound. After treatment with said chemical conversion treatment liquid, the metal surface is left with a chemical conversion coating/film which contains chromium, zirconium, and titanium which imparts excellent corrosion resistance to said metal surface. It would have been obvious to one skilled in the art to use such a chemical conversion liquid treatment containing Cr, Zr, and/or Ti on the braided wire of Yamada, as taught by Seiji, in order to provide a chemical conversion coating/film which contains chromium, zirconium, and titanium and imparts excellent corrosion resistance to the surface of the braided wire..

Regarding Claim 5, Yamada discloses that the chemical conversion coating (i.e. a Ni plating film 102, a Ni plating film 103, and an Sn plating film 104) has a thickness of 10 nm or more and 150 nm or less (i.e. 0.1 μm = 100 nm) (Paragraphs 0019, 0022, 0023).   
Alternatively, Seiji teaches that that the chemical conversion coating (i.e. chemical conversion film) has a thickness of 10 nm or more and 150 nm or less (i.e. 1-100nm) (Paragraph 0028, 0078, & 0096).
Seiji teaches that it is well known in the art to make the chemical conversion coating/film with a thickness within a range of 1 to 100 nm. It would have been an obvious matter of design choice to make the chemical conversion coating with a thickness of 10 nm or more and 150 nm or less in Yamada, as taught by Seiji, in order to minimize cost and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Japanese Patent Application Publication # JP2016-100048A) in view of Ying et al. (Chinese Patent Application Publication # CN 105862104A).
Regarding Claim 4, Yamada discloses that the braided wire further comprises conductive layers (i.e. a Ni plating film 102, a Ni plating film 103, and an Sn plating film 104) respectively covering outer surfaces of the fretting-corrosion suppression coatings (Fig. 1 & 2; Abstract; Paragraphs 0005-0032, 0043). Yamada teaches that in order to protect the aluminum wire 101 from corrosion, multiple films of nickel and tin are formed concentrically around the wire. The Sn plating film is the outermost layer and has a high conductivity in order to provide an improved shielding performance while the Ni plating film 103 functions as a sacrificial layer which helps improve the corrosion resistance of the braided wire as a whole.
Yamada does not explicitly disclose that the fretting-corrosion suppression coating is the alumite coating.
Ying teaches that that the fretting-corrosion suppression coating is the alumite coating (i.e. alumina or aluminum oxide film) (Abstract; Paragraphs 0005-0018).
Ying teaches that it is well known in the art of surface treatments for aluminum alloys to use anodization to create a composite anodic aluminum oxide film in order to provide high hardness, wear resistance, and a lower friction coefficient to an aluminum alloy surface. It would have been obvious to one skilled in the art to provide a composite anodic aluminum oxide film to the braided wire of Yamada, as taught by Ying, in order to provide high hardness, wear resistance, and a lower friction coefficient to the aluminum alloy surface of the braided wire.

Regarding Claim 6, Yamada in view of Ying does not explicitly disclose that the alumite coating has a thickness of 10 m or more and 150 m or less.  
It would have been an obvious matter of design choice to make the alumite coating with a thickness of 10 nm or more and 150 nm or less in Yamada in view of Ying, in order to minimize cost and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Yamada shows that a coating within that thickness range (i.e. 0.1 μm = 100 nm) is possible.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847    

/William H. Mayo III/Primary Examiner, Art Unit 2847